Citation Nr: 0404503	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  99-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had service in the Reserves as well as a period 
of active duty from October 1990 to July 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision from the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO).  

In August 1999, a hearing was held at the RO before a local 
hearing officer, and in July 2003, a hearing was held at the 
RO before the undersigned



REMAND

As to the issue of service connection for PTSD, in this case, 
a diagnosis of PTSD has been provided; however, it does not 
appear that attempts were made to corroborate all of the 
veteran's reported stressors.  The veteran has reported that 
his stressors occurred during his service in the Persian Gulf 
from November 1990 to June 1991, in particular that his unit 
was exposed to SCUD attacks.  It is unclear whether attempts 
were made to obtain morning reports or other records to 
corroborate this stressor reported by the veteran; therefore, 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), or other appropriate source should be contacted 
in order to verify the veteran's alleged stressor.  

On remand, the RO must continue to assure that the provisions 
of the Veterans Claim Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(VCAA), are complied with.  See also 38 U.S.C.A. § 5100 et 
seq. (West 2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), or other appropriate 
agency, in an attempt to corroborate the 
veteran's reported stressor that his unit 
in the Persian Gulf from November 1990 to 
June 1991 was subject to SCUD attacks.  
The veteran's statements regarding 
descriptions of the reported stressor 
should be provided this organization.  
Any USASCRUR report or response obtained 
should be associated with the claims 
file. 

2.  After completion of any additional 
indicated development, the RO should 
review the veteran's claim on the basis 
of all the evidence of record taking into 
account all applicable law and legal 
precedents.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




